PRATT
(dissenting in part and concurring in the result):
We are in substantial agreement with the lead opinion in this case. Certainly, the volume and quality of this appellant’s submissions invite criticism. Appellant did abuse his prerogative by flooding the Court with innumerable, repetitive filings. We do not question a panel’s ability to control such filings. Nor, in a proper case, do we find it improper to task appellate counsel to assist the Court by identifying issues raised in a client’s submissions under United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982).
We dissent, however, from that portion of the lead opinion that would (1) preclude, in this case and as a matter of course, consideration of the actual submissions of an appellant under Grostefon, and (2) seek to establish sweeping new requirements for the handling of Grostefon submissions.
While perhaps not mandated by the Grostefon opinion, the filing of an appel*955lant’s actual submissions has evolved as an accepted practice before this Court. Our consideration of such matters is consistent with our responsibility to read the entire record and independently determine the propriety of the approved findings and sentence. Article 66(c), UCMJ. We agree that certain submissions can properly be rejected in the discretion of the Court because they are filed out of time, immaterial to any potential issue, redundant of materials already in the record of trial or allied papers, or for other appropriate reasons. We also agree that, on a case-by-case basis, this Court has the authority to order counsel to “cull” issues out of lengthy or otherwise disjointed submissions by their client. However, we cannot accept the scheme fashioned in the lead opinion whereby this Court would routinely reject the actual submissions of an appellant. We find it especially ironic that this wholesale rejection is accomplished in the name of Grostefon.
The Court in Grostefon was “concerned with the perception of an accused that his appointed appellate counsel has not given him the full representation demanded by the Uniform Code of Military Justice.” 12 M.J. at 436 (emphasis added). Accordingly, appellants have been able to raise matters under Grostefon regardless whether their counsel believed they had legal merit. See United States v. Peel, 29 M.J. 235, 243 (C.M.A.1989); United States v. Healy, 26 M.J. 394, 397 (C.M.A.1988); see also Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963) (wherein the appellant’s handwritten petition to the Supreme Court led to a fundamental change in the meaning of the Sixth Amendment’s right to counsel). As our appellate practice has evolved in this area, we have permitted appellants to use the Grostefon “mantra” to submit all manner of documents for our review. Appellate counsel, however, have used their judgment in forwarding such items. Sometimes, they provide detailed briefs on issues; at other times, they serve merely as conduits to present matters from their clients. When we deem it necessary or appropriate, we specify issues that are raised by appellants but not briefed by counsel. We firmly believe that this practice significantly enhances both the reality and, perhaps more importantly, the perception by appellants that their issues and concerns receive a fair hearing on appeal. In this same vein, we fear that the wholesale exclusion of appellants’ submissions serves to undermine that important perception.
The adage holds that “bad cases make bad law.” The Grostefon submissions in this case are clearly atypical; to craft rules in response to them becomes bad precedent and invites more “bad cases.” The remedy chosen in the lead opinion resolves this case at the cost of needlessly rejecting appellant’s submissions and unnecessarily intruding into the responsibilities (and judgment) of appellate defense counsel. Fortunately, it does not represent the views of a majority of this Court and thus lacks precedential value.
In summary, we believe that our past methods of dealing with Grostefon submissions have been practical and effective, and have enhanced appellants’ perception of fairness in the military justice system. That approach should not be changed.